DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the amendments to the claims, the objection to claims 2, 3, 8, and 17 is withdrawn. New objections are set forth below.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. § 103 as being obvious over the cited prior art have been fully considered and are persuasive. The rejection of claims 1-20 under 35 U.S.C. § 103 as being obvious over the cited prior art has been withdrawn.
Claim Objections
Claims 5, 9, and 18 are objected to because of the following informalities:
Regarding claims 5, 9, and 18, in line 1 of each claim, “the ink quality metric” lacks a proper antecedent basis.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/913,302 (hereinafter 302 claim 17) (reference application). Although the claims at issue are not identical, they are not patentably 
302 claim 17 teaches a method of measuring fountain solution thickness on an imaging member surface during a printing operation of an image by a digital image forming device, comprising: a) measuring an ink quantity metric of an image printed at a region of a print substrate with a sensor of the digital image forming device, the image having at least one printed line at the region; and b) determining, with a controller of the digital image forming device, the thickness of fountain solution on the imaging member surface during the printing operation of the image based on the measured ink quantity metric (“A method of measuring fountain solution thickness on an imaging member surface during a printing operation of an image by a digital image forming device, comprising: a) measuring ΔE of an image printed at a region of a printed substrate with a sensor of the digital image forming device, the ΔE at the region being a measure of change in visual perception between the region and a non-printed area of the printed substrate; and b) estimating, with a controller of the digital image forming device, the thickness of fountain solution on the imaging member surface during the printing operation of the image based on the measured ΔE”; ΔE is the ink quantity metric).
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/913,302 (hereinafter 302 claim 18).
302 claim 18 teaches the step a) including measuring the ink quantity metric of the image with the sensor being a sensor downstream of an image transfer station of the digital image forming device in an image processing direction (“the step a) including measuring the ΔE of the image with a sensor downstream an image transfer station of the digital image forming device in an image processing direction”).
302 claim 18 does not teach wherein the sensor is a spectrometer.

It would have been obvious to a person having ordinary skill in the art prior the effective filing date of the claimed invention to modify 302 claim 18 to use a spectrometer for the sensor of 302 claim 18, because a spectrometer is a well-known, commonly used sensor for measuring an ink quantity metric.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/913,302 (hereinafter 302 claim 19) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 302 claim 19 anticipates claim 3.
302 claim 19 teaches further comprising comparing the measured ink quantity metric to a predefined target ink quantity metric, and modifying the fountain solution dispense rate based on the comparison for a subsequent printing of a subsequent image by the digital image forming device using the modified fountain solution dispense rate (“further comprising comparing the measured ΔE to a predefined target ΔE, and modifying the fountain solution dispense rate based on the comparison for a subsequent printing of a subsequent image by the digital image forming device using the modified fountain solution dispense rate”).
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/913,302 (hereinafter 302 claim 20) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 302 claim 20 anticipates claim 4.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/913,302 (hereinafter 302 claim 1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 302 claim 1 anticipates claim 7.
302 claim 1 teaches a method of controlling fountain solution thickness on an imaging member surface of a rotating imaging member in a digital image forming device, the digital image forming device configured to print a current image having an ink quantity metric level at a region of a printed substrate, the method comprising: a) measuring an ink quantity metric of the current image printed at the region of the printed substrate; b) comparing the measured ink quantity metric to a predefined target ink quantity metric; and c) modifying a fountain solution dispense rate based on the comparison for a subsequent printing of a subsequent image by the digital image forming device using the modified fountain solution dispense rate (“A method of controlling fountain solution thickness on an imaging member surface of a rotating imaging member in a digital image forming device, comprising: a) printing a current image having a grayscale level at a region of a print substrate, the printing including applying a fountain solution layer at a dispense rate onto the imaging member surface, vaporizing in an image wise fashion a portion of the fountain solution layer to form a latent image, applying ink onto the latent image over the imaging member surface, and transferring the applied ink from the imaging member surface to the print substrate at the 
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/913,302 (hereinafter 302 claim 5).
302 claim 5 teaches the step a) including measuring the ink quantity metric of the printed region with a sensor downstream of an image transfer station of the digital image forming device in an image processing direction (“the step b) including measuring the 4E of the printed region with a sensor downstream an image transfer station of the digital image forming device in an image processing direction).
302 claim 5 does not teach wherein the sensor is a spectrometer.
The examiner takes Official Notice that a spectrometer is such a well-known and commonly used sensor for measuring an image quantity metric that it has acquired its own designation as a “spectrometer.”
It would have been obvious to a person having ordinary skill in the art prior the effective filing date of the claimed invention to modify 302 claim 5 to use a spectrometer for the sensor of 302 claim 5, because a spectrometer is a well-known, commonly used sensor for measuring an ink quantity metric.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/913,302 (hereinafter 302 claim 4) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 302 claim 4 anticipates claim 9.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/913,302 (hereinafter 302 claim 1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 302 claim 1 anticipates claim 11.
302 claim 1 teaches further comprising before step a), printing the current image at the region of the printed substrate, the printing including applying a fountain solution layer at fountain solution dispense rate onto the imaging member surface, vaporizing in an image wise fashion a portion of the fountain solution layer to form a latent image, applying ink onto the latent image over the imaging member surface, and transferring the applied ink from the imaging member surface to the printed substrate at the region (“A method of controlling fountain solution thickness on an imaging member surface of a rotating imaging member in a digital image forming device, comprising: a) printing a current image having a grayscale level at a region of a print substrate, the printing including applying a fountain solution layer at a dispense rate onto the imaging member surface, vaporizing in an image wise fashion a portion of the fountain solution layer to form a 
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/913,302 (hereinafter 302 claim 1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 302 claim 1 anticipates claim 12.
302 claim 1 teaches further comprising after step c), printing the subsequent image using the modified fountain solution dispense rate (“A method of controlling fountain solution thickness on an imaging member surface of a rotating imaging member in a digital image forming device, comprising: a) printing a current image having a grayscale level at a region of a print substrate, the printing including applying a fountain solution layer at a dispense rate onto the imaging member surface, vaporizing in an image wise fashion a portion of the fountain solution layer to form a latent image, applying ink onto the latent image over the imaging member surface, and transferring the applied ink from the imaging member surface to the print substrate at the region; b) measuring ΔE of the current image printed at the region of the printed substrate; c) comparing the measured ΔE to a predefined target ΔE; d) modifying the fountain solution dispense rate based on the comparison; and e) printing a subsequent image using the modified fountain solution dispense rate”).


Allowable Subject Matter
Claims 6, 10, and 13-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 18 are objected to, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the claim is deemed to be directed to a nonobvious improvement over US 8,508,791 B1. The claim comprises wherein the ink quality metric is one of an image density of the ink across the region and a width of a line of the printed image at the region, so as to optimize and to control the printing process.
Regarding claim 6, the claim is deemed to be directed to a nonobvious improvement over US 8,508,791 B1. The claim comprises wherein the ink quantity metric of the current image printed at the region is a measure of lightness at the region, so as to optimize and to control the printing process.
Regarding claim 10, the claim is deemed to be directed to a nonobvious improvement over US 8,508,791 B1. The claim comprises wherein the thickness of fountain solution is estimated based on calibration curve data stored in a data storage device, so as to optimize and to control the printing process.
Regarding claim 13, the claim is deemed to be directed to a nonobvious improvement over US 8,508,791 B1. The claim comprises wherein the ink quantity metric of the current image 
Regarding claim 14, the claim is deemed to be directed to a nonobvious improvement over US 8,508,791 B1. The claim comprises the step a) including measuring line width of a line of the printed image at the region of the printed substrate as correlating to the ink quantity metric, the step b) including comparing the measured line width to a predefined target line width, so as to optimize and to control the printing process.
Regarding claim 16, the claim is deemed to be directed to a nonobvious improvement over US 8,508,791 B1. The claim comprises a) measuring ink quantity metric of the current image printed at the region of the print substrate; b) comparing the measured ink quantity metric to a predefined target ink quantity metric; and c) modifying the laser power based on the comparison for a subsequent printing of a subsequent image by the digital image forming device using the modified laser power, so as to optimize and to control the printing process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEO T HINZE/
Patent Examiner
AU 2853
05 January 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853